DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,046,288, Bergman, in view of US 2015/0297021, Bugnano et al..
Regarding claim 1, Bergman in figures 1-7 discloses all of the elements of claim 1 except for those elements underlined and placed within brackets as follows:

A cartridge 10 (element 10 depicts 2 side by side containers P1, P2 which are separated by a common wall 44, see figure 1, the examiner is focusing on only the cartridge that is housing P1 fluid, just to be clear) for containing and dispensing a fluid P1, the cartridge 10 comprising: an outer housing 12;

a housing tip 38 engaged with a first end (the lower end of figure 1) of the outer housing 12, said housing tip 38 including an output spout (see figure 1);

a cap 24, 26, 28, 30 engaged with a second end (the top end of figure 1) of the outer housing 12, wherein said outer housing 12, said housing tip 38, and said cap 24, 26, 28, 30 collectively enclose an internal volume (see figure 1);

a threaded screw 22 extending from the cap 24, 26, 28, 30 within the internal volume (see figure 1); a plunger 20 engaged with the threaded screw 22 within the internal volume (see figure 1), the plunger 20 engaging with an internal diameter of at least one of the outer housing 12 (there are two plungers 20 for two separate containers split by element 44) and housing tip;

a first rib positioned along at least a portion of at least one of the outer housing and housing tip, the first rib including at least one identifier, wherein the identifier includes the presence or absence of a recess at a plurality of locations along the first rib]; and

wherein rotation 30 of at least a portion of the cap 24, 26, 28, 30 causes rotation of the threaded screw 22 (when actuator cap 30 is rotated, a central gear 26 rotates, which rotates the two slave gears/nuts 28, which in turn rotate the threaded screw shafts 22 which translates the plunger elements 20), which in turn causes the plunger 20 to move within the internal volume (see figure 1) to force a fluids P1-P2 from the two cartridges from the internal volume out through the output spout 38.

Bergman does not explicitly disclose that the cartridge has a “first rib” that is located on the exterior of the outer housing or housing tip, such that the first rib serves as an identifier which is determined in part by the presence of absence of recesses in a plurality of location along the first rib.  Bugnano teaches a beverage cartridge 1 can have a series of projections 8 and recesses 9 located on its outer perimeter that can be read by a code reader to identify the cartridge 1 (page 4, para 0088), and in fact, since the “code” 8-9 is on all four outer sides of the cartridge (see figure 2) the code can be read by two electronic “readers” on opposite sides or faces of the cartridge (page 4, para 0091).  It would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of a series of recesses and projections as an identification feature on the exterior of a cartridge from Bugnano and add two sets of “ribs” which are a series of projections and recesses to the exterior of 

Regarding claim 2, the housing tip 38 and the outer housing 12 are formed integrally (see figure 1).

Regarding claim 3, Bergman does not explicitly disclose a nut that is engaged with the threaded screw, but simply seems to suggest that when the threaded rod 22 is rotated, the plunger element 20 advances with no parts in between (col. 2, ll. 35-45).  However, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to add a nut behind the plunger face to translate the rotational energy of the threaded screw to a linear translational energy to vertically moves the plunger, because then the nut can be fashioned to be optimized to provide a reliable transfer and conversion of energy, and the plunger face, can simply be attached to the nut in a simple and reliable way, which will increase the overall reliability of the device.

Regarding claims 4-5, the Bergman device as modified by Bugnano has a first rib on one side, and a second rib on the other side (see the rejection of claim 1 above) which is helpful in ensuring that the device is properly read by code readers at the packaging station, in case the product is “flipped over” by accident, or one of the two staggered opposite sides code readers malfunctions in any way.  Since the first rib and the second 

Regarding claim 6, although the Bergman modified device does not explicitly recite that the second rib is a different identifier than the first rib, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to make the first rib and the second rib different, such that the second rib could be coded to let the code reader know that this cartridge needs to be flipped over prior to packaging, so that way the presentation of the device when it is opened from the packaging is always the same experience.

Regarding claim 7, Bergman’s cap 30 comprises a series of radially extending ridges 122 which assist in making turning the cap to advance the plunger easier (see figures 1-2, and 6).  

Regarding claim 8, the Bergman-Bugnano combination has all of the elements of claim 8 including a cartridge P1 that contains fluid (a two part epoxy) with an outer housing 12 with an inner volume P1 (the cartrdige in question is again just the one on the “left”, P1 in figure 1), with a plunger 20 located in the internal volume P1 (see figure 1) which engages with an internal diameter of the of the outer housing 12 and moving the plunger 20 by rotating a part of the cap 30, 28 causes dispensation and has a first rib and second rib along its exterior of the outer housing 12 to assist in error proofing the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  First, an effort was made to try to find the “unclaimed art” shown in figure 5, but no one reference taught all of that embodiment’s elements.  Bugnano (US 10,743,707) is listed because it was a very useful “backwards/forwards” search tool.  Yaokim discusses recesses and identifying ribs in good detail (see all of page 5 for details).  Burns, Schafer, Ramey, Chininis and Harris disclose much of claim 1, but lack the rotating cap feature.  Clark clearly teaches using several cartridges simultaneously, which may be relied upon more depending upon how the claims are amended (see figure 2).  Graf, Kirschner, and Girard all utilize motors to assist in dispensing product.  Izoe, John and Yarlagadda were also at least considered as primary references because they included a rotating cap feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.B/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                              
03/24/2021